Boise, J.
The question presented by the assignment of errors, in this case, is purely one of the construction of the third section of the act of the 1st of February, 1858; section one of which act prohibits all gambling with cards, but provides no penalty for the violation of such prohibition.
Section two provides for the punishment of persons who shall set up any gambling device; and section three, on which this indictment is founded, provides, that “ every person who shall bet any money, or other property, &e., at or any other gaming table, bank, or gambling device, shall be punished, <&e.”
The word “ other” as here used in this section, by grammatical construction, must refer to some gaming-table, bank, or gambling device, not mentioned in the preceding section of this act, and cannot, therefore, refer to gambling with cards.
It is true, as urged by the prosecution, that this construction of the statute renders it impossible to prevent betting on gambling devices. But we are not at liberty to construe the language of the statute contrary to its natural and grammatical meaning. And if the legislature has failed to accomplish its object by the enactment of this statute, it is to that authority, and not to the Courts, that the public must look for a correction of the mistake.
Judgment below reversed.